Title: John Adams to Charles Adams, 11 September 1794
From: Adams, John
To: Adams, Charles


          
            My dear Charles
            Quincy Septr. 11. 1794
          
          Last night I received your kind Letter of Septr. 3d and am sorry to find that your Books were not then arrived. Before this day I hope they are in your Office, and I should be glad if you would inform me whether they are or not. The early Part of my Life was Spent among them, and they have never been many Days together out of my thoughts; so that I have contracted an habitual Affection for them, which would be more mortified by the Loss of them, than of their Value in any other Property.
          Your Brothers are to Sail on Sunday, the 14th. of this Month, and my Heaven vouch Safe them a prosperous Passage and Successful Mission.
          As it is many Years Since I have lost all my former esteem for Mr Paines Character both as a Man and a Politician, his last Publication and the consequent Declension of his Character among virtuous Men, has been no Surprize to me. It is a Pity that his ridiculous “Age of Reason”: had not appeared before his ranting “Rights of Man,[”] that the poison concealed in it, might have been Suspected from the hateful Character of the Physician who prescribed it.
          Rienzi, Massianello, Wat Tyler and other Heroes of democratical Memory, were better Men and not worse Statesmen. Cleon and

Clodius and all their Successors, among the popular Destroyers of Republicanism, ought to teach Mankind caution. But Frederick is right. The Sotteses des Peres sont perdues pour leurs Enfans: il fault que chaque generation fasse les siennes.— Experience is not sufficient to teach Mankind Wisdom.
          I wish you an honourable Issue of your Examination and pray you to write me as often as you can. Your Mother will require a more constant Attention to her than ever. My Love to the Baron, and Col smith & your sister. thank her for her present of American Manufacture.
          I am Dear Charles your affectionate / father.
          
            John Adams
          
        